DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Komarec (Reg. No. 60,817) on 3/09/2022.
The application has been amended as follows: 
Claim 1, line 2: “a canulated drive shaft” has been amended to read --a cannulated drive shaft--.

Claim 2, line 4: “the drive shaft” has been amended to read --the cannulated drive shaft--.

Claim 3, line 6: “the distal portion” has been amended to read --the distal portion of the shaft member--.


The reciprocating drive system of claim 1, wherein the housing is comprised of a first portion and a second portion, the first portion and the second portion of the housing each defining a semi-circular section of the plurality of helical threads on respective inner surfaces, the first portion and the second portion of the housing together defining the plurality of helical threads.

Claim 9 has been amended as follows:
A surgical instrument, comprising: AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Application Number: 17/039,199Dkt: 5409.069US1 Filing Date: September 30, 2020 Title: RECIPROCATING DRIVE SYSTEM FOR A CUTTING DEVICE 
an instrument handle having a proximal portion and a distal portion extending along a handle shaft;
a cannulated drive shaft; 
a motive source connected to the proximal portion of the instrument handle, the motive source configured to generate rotation of [[a]] the cannulated drive shaft about a drive axis that is coaxial with the handle shaft; 
a housing positioned within the instrument handle and defining a central axis coaxial with the handle shaft, the housing including: 
a proximal portion and an opposite distal portion; and 
an inner surface and an outer surface, the inner surface defining a plurality of helical threads extending along the proximal portion and the distal portion of the housing; 
a shaft member positioned along the central axis, the shaft member including a proximal portion, an opposite distal portion, and a first recess and a of the shaft member defining a motive coupler connected to the cannulated drive shaft of the motive source to rotate the shaft member coaxially with the drive axis; 
a first follower engaged with and extending radially outward from the first recess of the shaft member, the first follower configured to correspondingly engage the plurality of helical threads such that rotation of the shaft member translates the shaft member laterally along the central axis; and 
a cutting member coupled to and extending distally beyond the distal portion of the instrument handle from the distal portion of the shaft member, the cutting member operable to cut or resect tissue when the shaft member translates along the central axis.

Claim 16 has been amended as follows:
The surgical instrument of claim 9, wherein the housing is comprised of a first portion and a second portion, the first portion and the second portion of the housing each defining a semi-circular section of the plurality of helical threads on respective inner surfaces, the first portion and the second portion of the housing together defining the plurality of helical threads.

Claim 17, line 1: “claim 9” has been amended to read --claim 10--.

Claim 19, line 1: “claim 9” has been amended to read --claim 10--.


The surgical instrument of claim 9, further comprising: 
a tube connected to the cannulated drive shaft; 
wherein is cannulated such that a fluid path is formed between the cutting member, the cannulated drive shaft and the tube.

Allowable Subject Matter
Claims 1-3, 5-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Magno et al. (US 2019/0021765 A1) or Kiester (US 8,006578 B2), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “a cannulated drive shaft…wherein the cannulated drive shaft is configured to extend through the proximal portion of the housing”, the claimed invention of independent claim 9, which recites, inter alia “a cannulated drive shaft…the motive source configured to generate rotation of a cannulated drive shaft about a drive axis that is coaxial with the handle shaft” and/or the claimed invention of independent claim 21, which recites, inter alia “wherein the distal portion of the shaft member includes a radial projection, the radial projection extending radially outward from the shaft member and positioned distally to the distal portion of the housing, the radial projection operable to rotate the first follower and the second follower from outside of the housing”.

Kiester teaches a reciprocating drive system (Figs. 6A-6C) with a drive shaft (30) coaxial with a handle shaft (22), a housing (12) having an inner surface with a plurality of elliptical threads (28a, 28b), and a shaft member (14) with recesses (38) for followers (34). While one of ordinary skill in the art could have modified the elliptical threads of Kiester to instead be helical threads as taught by Mango, neither Kiester or Mango teach the drive shafts are cannulated.
Claim 21 is allowable because applicant has amended the claim to recite all of the limitations of previous claim 1 and previous objected claim 8.
Because none of the prior art documents teach the reciprocating drive system(s) as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1, 9 and 21 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771